     4:20-cv-03124-DCC        Date Filed 01/27/21   Entry Number 21    Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               FLORENCE DIVISION

William Von Long,                )              Case No. 4:20-cv-03124-DCC
                                 )
                   Petitioner,   )
                                 )
v.                               )                         ORDER
                                 )
Warden T. Wallace,               )
                                 )
                   Respondent.   )
________________________________ )

       Petitioner, proceeding pro se, is seeking habeas corpus relief pursuant to 28

U.S.C. § 2254. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2),

(D.S.C.), this matter was referred to United States Magistrate Judge Thomas E. Rogers,

III, for pre-trial proceedings and a Report and Recommendation (“Report”). On October

5, 2020, the Magistrate Judge issued a Report recommending that the Petition be

dismissed without prejudice and without requiring Respondent to file a return. ECF No.

12. The Magistrate Judge advised Petitioner of the procedures and requirements for filing

objections to the Report and the serious consequences if he failed to do so. Petitioner

filed objections to the Report.

                                   APPLICABLE LAW

       The Magistrate Judge makes only a recommendation to this Court.               The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the
     4:20-cv-03124-DCC        Date Filed 01/27/21     Entry Number 21     Page 2 of 4




Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

                                        ANALYSIS

       The Magistrate Judge recommends summary dismissal of the instant Petition

because it is a second and successive § 2254 action. The Report sets forth in detail the

relevant facts and standards of law on this matter, and this court incorporates those facts

and standards without recitation.

       In his objections, Petitioner states as follows,

              I object to the Report and Recommendation filed by
              Magistrate Judge Thomas E. Rogers, III on 10/5/20.
              My records doesn’t reflect a successive federal habeas
              petition. What is the date that it was filed, the case name and
              document number?

ECF No. 14. Petitioner’s prior § 2254 petition was filed on August 13, 2018, and was

denied as untimely on November 6, 2018. Von Long v. Warden, Broad River Correctional

Institution, C/A No. 4:18-cv-02223, 2018 WL 5800848.

       To be considered successive, the second habeas petition must be the second

attack of the same conviction and the first habeas petition must have been finally
     4:20-cv-03124-DCC        Date Filed 01/27/21     Entry Number 21       Page 3 of 4




adjudicated on the merits. See In re Williams, 444 F.3d 233, 236 (4th Cir. 2006). “[A]

dismissal of a [§ 2254] petition as untimely renders a subsequent petition successive.”

Henderson v. Bazzle, No. 9:08-cv-0978-MBS-GCK, 2008 WL 1908535, at *3 (D.S.C. Apr.

29, 2008).   Under the Anti-Terrorism and Effective Death Penalty Act of 1996, “an

individual may not file a second or successive § 2254 petition for a writ of habeas corpus

or § 2255 motion to vacate sentence without first receiving permission to do so from the

appropriate circuit court of appeals.” In re Vial, 115 F.3d 1192, 1194 (4th Cir. 1997). “The

prospective applicant must file in the court of appeals a motion for leave to file a second

or successive habeas application in the district court.” Felker v. Turpin, 518 U.S. 651,

657 (1996) (citing 28 U.S.C. § 2244(b)(3)(A)). “A three-judge panel has 30 days to

determine whether ‘the application makes a prima facie showing that the application

satisfies the requirements of’ § 2244(b).” Id. (quoting § 2244(b)(3)(c)).

       Petitioner's instant Petition is uncontrovertibly second or successive under

§ 2244(b), given the fact it was filed after the Court ruled on his first § 2254 action.

Therefore, Petitioner was required to obtain leave from the United States Court of Appeals

for the Fourth Circuit prior to filing this action. § 2244(b)(3)(A). Because Petitioner failed

to obtain authorization from the Fourth Circuit before filing this action, this Court lacks

jurisdiction to consider his Petition. See United States v. Winestock, 340 F.3d 200, 205–

06 (4th Cir. 2003). Consequently, the Court overrules Petitioner's objections.

       Therefore, after considering the record in this case, the applicable law, and the

Report of the Magistrate Judge, the Court agrees with the Report’s recommendation. The

Petition is DISMISSED without prejudice to Petitioner’s right to seek authorization from
     4:20-cv-03124-DCC        Date Filed 01/27/21     Entry Number 21      Page 4 of 4




the Fourth Circuit Court of Appeals to file a successive petition, and without requiring

Respondent to file an answer or return.1

                           CERTIFICATE OF APPEALABILITY

       “The district court must issue or deny a certificate of appealability when it enters a

final order adverse to the applicant.” Rule 11(a) of the Rules Governing Section 2254

Cases. A certificate of appealability will not issue absent “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When the district court denies

relief on the merits, a petitioner satisfies this standard by demonstrating that reasonable

jurists would find that the court’s assessment of the constitutional claims is debatable or

wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.

322, 336–38 (2003). When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural ruling is debatable, and

that the petition states a debatable claim of the denial of a constitutional right. Slack, 529

U.S. at 484–85. In this case, the Court concludes that Petitioner has failed to make the

requisite showing of “the denial of a constitutional right.”

       IT IS SO ORDERED.

January 27, 2021                                          s/ Donald C. Coggins, Jr.
Spartanburg, South Carolina                               United States District Judge


       1
         Since filing his objections, Petitioner has also filed a motion for leave to file a
federal habeas petition, a letter, and a change of address. ECF Nos. 16, 18, 19. The
Court has reviewed all of Petitioner’s filings and finds they do not substantively add to his
objections. With respect to the motion for leave to file a federal habeas petition, it appears
Petitioner is requesting authorization to file a successive § 2254 petition. Because it is
within the Fourth Circuit Court of Appeals’ authority to grant such a request, Petitioner’s
motion is DENIED as improperly filed in this Court.
